          Case 1:21-cv-02166-PAE Document 19 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RAYMOND BONNER,

                                        Plaintiff,                       21 Civ. 2166 (PAE)
                         -v-
                                                                               ORDER
 FEDERAL BUREAU OF INVESTIGATION
 and CENTRAL INTELLIGENCE AGENCY,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 15, 2021, the parties filed a joint status update informing the Court that they

were on track to complete processing of the English portions of the handwritten notebook by

June 30, 2021. The parties are directed, within one week of the date of this order, to file a joint

status update explaining whether processing of the notebook is complete and whether the parties

anticipate settlement.

       SO ORDERED.

                                                               
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: July 30, 2021
       New York, New York
